Citation Nr: 0800515	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-28 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a bilateral hand 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1971 to December 1972.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2004 
rating decision of the St. Louis, Missouri Department of 
Veterans Affairs (VA) Regional Office (RO).  The veterans 
claims file is now in the jurisdiction of the Chicago, 
Illinois RO.  In August 2007, a Travel Board hearing was held 
before the undersigned.  A transcript of the hearing is of 
record.  At the hearing, the veteran was granted a 90-day 
abeyance period for the submission of additional evidence to 
support his claim.  That period of time has lapsed, and no 
additional evidence has been received.  Hence, the claim will 
be considered on the basis of the current record. 


FINDINGS OF FACT

1. An unappealed rating decision in April 1973 denied service 
connection for a bilateral hand disability essentially on the 
basis that such disability had pre-existed service and was 
not aggravated beyond its natural progression during service.

2. Evidence received since the April 1973 rating decision 
does not tend to show that the veteran's bilateral hand 
disability was aggravated beyond its natural progression 
during service, does not relate to an unestablished fact 
necessary to substantiate the claim seeking service 
connection for a bilateral hand disability, and does not 
raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the April 1973 rating decision is not 
new and material and the claim of service connection for a 
bilateral hand disability may not be reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, May and 
November 2004 letters provided certain essential notice prior 
to the readjudication of his claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  A May 2004 letter explained 
what the evidence must show to substantiate the claim of 
service connection for a bilateral hand disability.  The 
November 2004 letter instructed the veteran that since his 
claim of service connection for a bilateral hand disability 
had been subject to a previous final denial, he needed to 
submit new and material evidence in order to reopen his 
claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  It also 
explained what kind of evidence would be new and material and 
defined these terms.  The November 2004 letter informed the 
veteran that his previous claim had been denied because the 
condition existed prior to service and that he needed to 
submit evidence that related to this fact.  The Board notes 
that this statement did not specifically indicate that 
because his condition pre-existed service he needed to submit 
evidence showing aggravation in order to reopen his claim; 
however, at the August 2007 hearing, the undersigned 
explained that the claim had been previously denied and told 
the veteran that in order to reopen his claim he needed to 
submit new competent (medical) evidence that his "hand 
disability got worse during service."  At the veteran's 
request the undersigned held the case in abeyance for 90 days 
to give him an opportunity to respond and provide new and 
material evidence sufficient to reopen his claim.  He has had 
more than 90 days to obtain and submit such evidence and has 
not done so.  He is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred in 
the process, because "a reasonable person could be expected 
to understand from the notice provided" by the November 2004 
letter and at the August 2007 hearing what evidence was 
needed to reopen the claim.  See Sanders v. Nicholson, 487 
F.3d 881, 889 (2007).  Additionally, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a July 
2007 letter informed the veteran of disability rating and 
effective date criteria.  

The veteran's service medical records (SMRs) and pertinent 
post-service treatment records have been secured.  The duty 
to assist by arranging for a VA examination or obtaining a 
medical opinion does not attach until a previously denied 
claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  The 
veteran has not identified any pertinent, obtainable evidence 
that remains outstanding.  As noted above, he was given 90 
days to submit evidence in support of his claim at the August 
2007 hearing and he has not submitted any evidence.  As the 
duty to assist is not a one-way street (see Wood v. 
Derwinski, 1 Vet. App. 190 (1991)), VA's assistance 
obligations are met.  Accordingly, the Board will address the 
merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

An April 1973 rating decision denied the veteran's claim of 
service connection for a bilateral hand disability because 
the disability was noted on service entrance examination and 
there was no evidence it was aggravated beyond its natural 
progression during service.  The veteran did not appeal this 
decision.  
The Board notes that in his August 2005 VA Form 9, 
Substantive Appeal, the veteran alleged that he did not 
receive notice of the April 1973 rating decision.  Nothing in 
the record, such as mail returned as undeliverable, suggests 
the veteran did not receive the April 1973 rating decision.  
The Court has held that in the absence of clear evidence to 
the contrary, the law presumes the regularity of the 
administrative process.  YT v. Brown, 9 Vet. App. 195 (1996); 
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62 (1992)).  A statement by a 
claimant, standing alone, is not sufficient to rebut the 
presumption of regularity in RO operations.  YT, 9 Vet. App. 
at 199.  Thus, the veteran's allegation that he was not 
notified of the April 1973 rating decision does not establish 
that there was an irregularity in the administrative process 
that would have prevented him from appealing the decision.  
Accordingly, the April 1973 rating decision is final.  
38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the new definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material. If the Board determines that the 
evidence is not new, then it is not necessary to continue the 
analysis to determine whether it is material.  Id. at 327.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a); see Green v. Derwinski, 1 Vet. App. 
320, 322-23 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306.  Temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition as contrasted to 
symptoms is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-
07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Evidence of record in April 1973 included SMRs and a March 
1973 VA report of medical examination.  On June 1971 service 
entrance examination, the veteran reported a history of 
bone/joint deformity.  Clinical examination revealed abnormal 
upper extremities and the examiner noted the veteran had "no 
motion in the [distal interphalangeal] joint of both 
thumbs."  Function in both hands was noted to be normal and 
the veteran was deemed acceptable for service.  

In May 1972, the veteran was treated for complaints of pain 
and stiffness in the distal joint of both thumbs when exposed 
to cold.  He indicated that his weakened grip had caused him 
to recently injure the metacarpal phalangeal joint of his 
right index finger.  A subsequent July 1972 orthopedic 
examination revealed a cylindrical deformity of both thumbs 
with no evidence of skin folds or creases over the 
interphalangeal joints.  The metacarpal phalangeal joints 
were hypermobile with complaints of pain at the extremes.  X-
rays revealed fibrous ankylosis of the interphalangeal joints 
of both hands.  A July 1972 physical profile record shows the 
veteran was placed on restricted duty preventing him from 
being placed on assignments requiring prolonged handling of 
heavy material; overhead work; pull- or push-ups; and 
prolonged or repeated exposure to extreme cold.  The physical 
profile notes that his upper extremities prior to July 1972 
were 3T and currently were 3P.  

October 1972 x-rays of both hands revealed no radiographic 
evidence of bony ankylosis involving the interphalangeal 
joints of the thumbs.  A small radiolucent cystic lesion was 
present in the subchondral area of the 2nd right metacarpal 
that was noted not to be of any significance.  Partial fusion 
of the capitate and hamate bones bilaterally represented 
carpal coalition.

On November 1972 separation examination, clinical evaluation 
noted abnormal upper extremities because of an 
interphalangeal joint deformity of both thumbs.  The defect 
was noted to be fibrous ankylosis.  

On March 1973 VA examination, the veteran reported that he 
could not bend either thumb and that he had rigidity of the 
little finger on the left hand.  He reported having skin 
lesions on the left hand that were painful.  He had been 
looking for a job and had not been hired for several jobs 
because of his hands.  Physical examination revealed 
"briskly absent" motion in the thumb, except in the 
proximal interphalangeal articulation where he had 80 degrees 
of motion in the right and 70 degrees in the left.  Grip 
strength was "quite good."  The examiner noted that when 
the veteran entered the exam room he handled the door knob 
adequately, but did not wrap the thumb around it.  He 
disrobed easily, manipulated the buttons on his clothing with 
both hands, and tied and untied his shoe laces in a manner 
that made it difficult to tell if anything was wrong.  X-rays 
of the right hand revealed an oval cystic lesion that was 
compatible with osteochondritis dissecans.  X-rays of the 
left hand revealed a small punched-out cystic lesion on the 
lateral aspect of the base of the second proximal phalanx and 
a flexion deformity of the 5th finger at the level of the 
distal interphalangeal joint.  The diagnosis was "history of 
fibrous ankylosis, right thumb and hands with findings now of 
limitation in the range of motion of both thumbs, little 
finger left hand with mild to moderate loss of apposition 
strength with grip strength with no other objective evidence 
of disabling residuals found in physical examination, said to 
be symptomatic."

Evidence received since the April 1973 rating decision 
includes duplicates of July 1972 SMRs and March 2004 to June 
2005 VA treatment records.  March 2004 VA treatment records 
show the veteran reported having a history of hand problems.  
In October 2004, he was treated for a four day history of 
pain in his right shoulder extending into his arm.  
Examination revealed equal hand grasps.  VA treatment records 
are otherwise negative for treatment of a bilateral hand 
disability.
In his March 2004 claim, the veteran complained of having 
spasms in both hands and that he could not hold things for 
very long.

In his November 2004 notice of disagreement and at the August 
2007 hearing, the veteran stated that his hand problems got 
worse during service after being on guard duty in the cold.  
In his August 2005 VA Form 9, Substantive Appeal, the veteran 
reported that he was discharged because of his hand condition 
and that his condition happened during service and not prior 
to service.  He stated that during guard duty, his hand was 
frostbitten.  He was subsequently put on restricted duty 
keeping him out of the cold, but his platoon sergeant 
continued to place him in the cold.  Currently, his hands 
shake, are getting worse, and prevent him from working.

Because the veteran's claim was previously denied based on a 
finding that his pre-existing bilateral hand disability was 
not aggravated beyond its natural progression during service, 
for evidence to be new and material, it would have to 
indicate that any increase in severity of his bilateral hand 
disability during service was beyond the natural progression 
of the disability.  

SMRs submitted by the appellant are not new because they are 
duplicative of evidence already of record in April 1973.  
Since this evidence is not new, it is not necessary to 
determine whether it is material.  See Vargas-Gonzales, 12 
Vet. App. at 327.

VA treatment records are new as they were not previously of 
record; however, they are not material.  They merely show the 
veteran's current treatment and complaints regarding a 
bilateral hand disability.  The records do not address the 
etiology of the bilateral hand disability - including the 
determinative issue of whether the bilateral hand disability 
increased in severity beyond the natural progression of the 
disability during service.  Hence, this evidence is not 
material.  

Additionally, the veteran's arguments that he did not have a 
hand disability prior to service or that treatment received 
during service showed that any pre-existing disability 
increased in severity during service do not suffice to raise 
a reasonable possibility of substantiating his claim.  
Untalan v. Nicholson, 20 Vet. App. 467 (2006) (finding that 
new arguments based on evidence already of record at the time 
of a previous decision do not constitute new and material 
evidence).  The veteran has not submitted new competent 
(medical) evidence that the condition did not pre-exist 
service and his arguments that he did not experience problems 
with his hand until service are not material to establishing 
that his condition did not pre-exist service or that it 
increased in severity beyond the natural progress of the 
disability during service.  While these statements are 
presumed credible in a claim to reopen, it is beyond his 
competence as a layperson to opine regarding medical 
diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

Therefore, the new evidence does not relate to an 
unestablished fact necessary to substantiate the claim, does 
not raise a reasonable possibility of substantiating the 
claim, and is not material.  Hence, the preponderance of the 
evidence is against the veteran's claim to reopen and it must 
be denied.


ORDER

The appeal to reopen a claim of service connection for a 
bilateral hand disability is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


